POUCH CASE AND SECONDARY BATTERY USING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.

Response to Amendment
In response to communication filed on 8/30/2021:
Claims 1 and 7 have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 7-10 were rejected under 35 U.S.C. §102(a)(2) as being anticipated by U.S. 2019/0312237 to Moon et al.  Claim 6 was rejected under 35 U.S.C. §103 as being unpatentable over Moon. Claims 11-15 were rejected under 35 U.S.C. §103 as being unpatentable over Moon as applied to claim 8, and further in view of U.S. 2010/0279152 to Payne. Claims 11, 12, 14, and 16 were rejected under 35 U.S.C. §103 as being unpatentable over Moon as applied to claim 8 above, and further in view of U.S. 2018/0337376 to Jin et al.
Claims 1 and 7 have been amended to limit a direction in which the first receiving part and the second receiving part each are arranged to a "width direction."
Also, claims 1 and 7 have been amended to specify that the first, second and third partitioning parts are arranged along the length direction.
In contrast, Moon is different in that a recessed portion (113) is concavely formed in the bridge (120) partitioning the two receiving parts (111, 112). That is, Moon is different in that the two receiving parts (111, 112) are arranged in a width direction, and a first portion, a second portion, and a third portion are also arranged in the width direction.
In addition, Moon is different in that when the battery case is folded after the electrode assembly is received in the receiving part, the bridge (120) and the recessed portion (113) remain bent rather than becoming unbent.
As such, Applicant’s amendments have overcome the rejections under 35 USC 102(a)(2) and 103 and claims 1-16 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729